333 F.2d 844
Lawrence E. LEWIS, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 15731.
United States Court of Appeals Sixth Circuit.
July 9, 1964.

Appeal from the United States District Court for the Western District of Kentucky at Louisville; Roy M. Shelbourne, Judge.


1
Arthur E. Freedman (Court Appointed), Cincinnati, Ohio, for appellant.


2
Ernest W. Rivers, Asst. U. S. Atty., Louisville, Ky., William E. Scent, U. S. Atty., Louisville, Ky., on brief, for appellee.


3
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and FOX, District Judge.

ORDER.

4
Upon consideration, it is the judgment of this Court that appellant Lawrence E. Lewis, Jr.'s constitutional rights have not been violated, and the judgment of the District Judge in dismissing petitioner's motion in a proceeding under Section 2255 is affirmed.